UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2126



In re:   JAY L. THOMAS,




                Petitioner.



                 On Petition for Writ of Mandamus.
                        (8:13-cv-02167-DKC)


Submitted:   November 21, 2013              Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jay     L.    Thomas     petitions      for      a     writ    of    mandamus,

alleging that the district court has unduly delayed acting on

his   habeas   petition.            He    seeks    an     order     from     this      court

directing the district court to act.                 Our review of the district

court’s    docket    reveals       that    the    court      has    dismissed         without

prejudice   Thomas’        habeas    petition.          Accordingly,         because      the

district court has recently decided Thomas’ case, we deny the

mandamus petition as moot.                We also grant leave to proceed in

forma pauperis and deny Thomas’ motion for temporary relief.                              We

dispense    with     oral     argument      because          the    facts       and    legal

contentions    are       adequately      presented      in    the    materials         before

this court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                            2